COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


OFELIA VILLALOBOS, INDIV. & AS                 §
PERSONAL REPRESENTATIVE OF
THE ESTATE OF CESAR VERA, &                    §
ON BEHALF OF ALL WRONGFUL
DEATH BENEFICIARIES & DIANA                    §                 No. 08-14-00189-CV
SERRANO AS NEXT FRIEND OF
JULIA ARALE VERA,                              §                   Appeal from the

                            Appellants,        §              County Court at Law No. 6

V.                                             §               of El Paso County, Texas

                                               §                (TC# 2013-DCV4428)

EL PASO HEALTHCARE SYSTEM,                     §
LTD. D/B/A DEL SOL MEDICAL
CENTER AND CARLO MAJID                         §
HATEM, M.D.,
                                               §
                             Appellees.
                                               §

                                MEMORANDUM OPINION

       Pending before the Court is an agreed motion filed by Appellants to dismiss their appeal

as to Appellee, Carlo Majid Hatem, M.D. only. See TEX.R.APP.P. 42.1. We grant the motion

and dismiss the appeal as to Appellee Carlo Majid Hatem ONLY.


August 26, 2014
                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.